Oo Aa THD ON F&F WD WH

a
Oo co NW MH Be WW NYO KF OO

20

 

 

Case 2:20-cr-00084-RMP ECF No. 20

William D. Hyslop

United States Attorney

Eastern District of Washington
Patrick J. Cashman

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 08/18/20 PagelD.35 Page 1 of 6

FILED IN THE
U.S. DISTRIGT GOURT
EASTERN DISTRICT OF WASHINGTON

~ 12 anan
AUG 18 2020

SEAN F. McAVOY, CLERK
tee DD
SPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

V.

JAMES DANIEL BACON,

Defendant.

SUPERSEDING INDICTMENT - |

 

2:20-CR-00084-RMP
SUPERSEDING INDICTMENT

Vio: 21 U.S.C. § 841(a)(1), (b)(1)(C)
Distribution of Heroin
(Count 1)

21 U.S.C. § 841(a)(1),
(b)(1)(B)(viit)

Distribution of 5 Grams or
More of Actual (Pure)
Methamphetamine (Count 2)

21 U.S.C. § 841(a)(1), (b)(1)(C)
Distribution of Heroin
(Count 3)

21 U.S.C. § 841(a)(1),
(b)(1)(A)(viti)

Distribution of 50 Grams or
More of Actual (Pure)

Methamphetamine (Count 4)

21 U.S.C. § 841(a)(1), (b))(C)
Distribution of Heroin
(Count 5)
Oo wo ~JQ1 DW A BP Ww LO =

NM bw WN Bw NHN NN KH WN DY HK — | HF HF HSE KE ESE Se
oOo sa HR rn PW YN KH DOD OO Cn HD A PW NH | O&O

 

 

Case 2:20-cr-00084-RMP ECF No. 20 filed 08/18/20 PagelD.36 Page 2 of 6

21 U.S.C. § 841(a)(1),

(b)(1)(A) (viii)

Possession with Intent to
Distribute 50 Grams or More of
Actual (Pure) Methamphetamine

(Count 6)

18 U.S.C. §§ 922(g)(1),
924(a)(2)

Felon in Possession of a Firearm
and Ammunition (Count 7)

18 U.S.C. §§ 842(4)(1),
844(a)(1)

Felon in Possession of
Explosive Material (Count 8)

21 ULS.C. § 853, 18 U.S.C.
§ 924(d)(1), 28 U.S.C. § 2461(c)
Forfeiture Allegations

 

The Grand Jury charges:
COUNT 1
On or about May 20, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowingly and intentionally distributed a
mixture or substance containing a detectable amount of heroin, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
COUNT 2
On or about May 20, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowingly and intentionally distributed a 5
grams or more of actual (pure) methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vili).

SUPERSEDING INDICTMENT — 2
Oo Ha ID A SR W LO

YY HN NH WH NHN KN HN KN HN HK HH HB SB Se HK eS ES eS
on DH HN BR WH NYO KK CO OHO Wry DH NH HBR WW NHN KF O&O

 

 

Case 2:20-cr-00084-RMP ECF No. 20 filed 08/18/20 PagelD.37 Page 3 of 6

COUNT 3
On or about June 3, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowingly and intentionally distributed a
mixture or substance containing a detectable amount of heroin, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)\(C).
COUNT 4
On or about July 8, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowingly and intentionally distributed a
50 grams or more of actual (pure) methamphetamine, a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (b)C1 )(A)(viii).
COUNT 5
On or about July 8, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowingly and intentionally distributed a
mixture or substance containing a detectable amount of heroin, a Schedule I
controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
COUNT 6
On or about July 22, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, did knowingly and intentionally possess
with the intent to distribute 50 grams or more of actual (pure) methamphetamine, a
Schedule II controlled substance, all in violation of 21 U.S.C. § 841(a)(1),
(b)(1 (A) (villi).
COUNT 7
On or about July 22, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess in and affecting commerce, a firearm and

ammunition, to wit:

SUPERSEDING INDICTMENT — 3
Oo A nN KD A FP WW LO

NY NY pO PP Hb NHN KN WN KN RK HK HK HR KF ES Se RE eS
On ND UW B&B WO WH KH CO CO Wr KH A FSF WW HY RF &

 

 

Case 2:20-cr-00084-RMP ECFNo. 20 filed 08/18/20 PagelD.38 Page 4 of 6

- aSmith & Wesson, model 640, .357 Magnum caliber revolver, bearing
serial number BS W5826;
- aSmith & Wesson, model 28, .357 Magnum caliber revolver, bearing
serial number N111835;
- aSturm, Ruger, and Company (Ruger), model LCR, . 38 Special +P
caliber revolver, bearing serial number 540-52545;
- a Webley and Scott, model Mark IV, .38 Smith & Wesson revolver,
bearing serial number 146710; and
- eighteen (18) rounds of Companhia Brasileria de Cartuchos (CBC), .300
Blackout caliber ammunition,
which firearms and ammunition had theretofore been transported in interstate
and/or foreign commerce, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2).
COUNT 8
On or about July 22, 2020, in the Eastern District of Washington, the
Defendant, JAMES DANIEL BACON, knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly receive and possess explosive materials, to wit: plastic
explosives (C4); which had been shipped and transported in and affecting interstate
and foreign commerce, in violation of 18 U.S.C. §§ 842(i)(1), 844(a)(1).
NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS
The allegations contained in this Superseding Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeitures.
Pursuant to 21 U.S.C. § 853, upon conviction of an offense(s) in violation of
21 U.S.C. § 841 as set forth Counts 1 — 6 of this Superseding Indictment, the
Defendant, JAMES DANIEL BACON, shall forfeit to the United States of
America, any property constituting, or derived from, any proceeds obtained,

directly or indirectly, as the result of such offense(s) and any property used or

SUPERSEDING INDICTMENT — 4
Oo Aa HN DH FP WW NHN —

N bv NY HN bh HO KH PY ROR Re ee Re ee ee
oN HN AN BW NY KK CO OO OAT HD HAH HS W KH KF C&S

 

 

Case 2:20-cr-00084-RMP ECF No. 20 filed 08/18/20 PagelD.39 Page 5 of 6

intended to be used, in any manner or part, to commit or to facilitate the
commission of the offense(s). The property to be forfeited includes, but is not
limited to:

MONEY JUDGMENT

A sum of money in the amount of $3,540.00 in United States
currency, representing the amount of proceeds obtained by the
Defendant from the controlled substance violations

U.S. CURRENCY
$5,551.00 U.S. Currency

If any of the property described above, as a result of any act or omission of
the Defendant:

a cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), upon conviction
of an offense in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as set forth in
Count 7 of the Superseding Indictment, Defendant, JAMES DANIEL BACON,
shall forfeit to the United States of America, any firearms and ammunition
involved or used in the commission of the offense. The assets to be forfeited
include, but are not limited to:

- aSmith & Wesson, model 640, .357 Magnum caliber revolver, bearing

serial number BSW5826;

SUPERSEDING INDICTMENT — 5
i)

oOo ea 1D DW Nr HS WW

Case 2:20-cr-00084-RMP ECF No. 20 filed 08/18/20 PagelD.40 Page 6 of 6

- aSmith & Wesson, model 28, .357 Magnum caliber revolver, bearing
serial number N111835;

- aSturm, Ruger, and Company (Ruger), model LCR, . 38 Special +P
caliber revolver, bearing serial number 540-52545;

- a Webley and Scott, model Mark IV, .38 Smith & Wesson revolver,
bearing serial number 146710;

- eighteen (18) rounds of Companhia Brasileria de Cartuchos (CBC), .300
Blackout caliber ammunition.

DATED this ary of August, 2020.

A TRUE BILL = #

/ 21) thee

William D. Hyslop
United States slop

if

 

 

t er J. Cashman
een ne United States Attorney

SUPERSEDING INDICTMENT — 6

 

 
